ZEHMER, Judge
(dissenting).
I respectfully dissent. I would affirm the order finding that the carrier acted in bad faith. While I might not have reached the same findings as the judge of compensation claims, that is not the applicable standard of appellate review. We should not undertake to retry the factual issues underlying the judge’s findings. There is sufficient evidence in this record, taking all inferences most favorably to the claimant, to warrant an affirmance of the judge’s findings.
Moreover, for the reasons argued by claimant on cross-appeal, I would reverse the amount of the fee awarded. The guideline fee calculated to approximately $47,-000, while the fee awarded was only $19,-500. There is no basis shown in the evidence or the findings in the appealed order justifying a reduction from the presumptive statutory fee pursuant to the several statutory factors. Absent articulable factors having a demonstrably significant negative or positive effect on the fee calculated pursuant to the statutory formula, there is no legal basis for deviating from the statutory formula fee amount.